DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai US Publication No. 2018/0054579 in view of Sugizaki US Publication No. 2020/0204753 further in view of Jin et al US Publication No. 2020/0013811.

Regarding claim 1 Kumagai discloses of Fig. 1 – 23, of applicant’s a pixel array (paragraph 0042 many pixel in region 12 matrix), comprising: a plurality of sub-pixels adjacent to each other and a readout circuit connected to the of sub-pixels through a floating diffusion node (paragraph 0048 a plurality of sub-pixels, made up of part of pixel 21 that includes a PD 31, a first transfer transistor 32, a memory unit 33, a second transfer transistor 34, an FD unit 35, and two discharge transistors 39-1 and 39-2, adjacent to each other and a readout circuit, made up of part of pixel 21 that includes of an amplification transistor 36, a select transistor 37, a reset transistor 38, connected to the of sub-pixels through a floating diffusion FD unit 35 node), wherein: each of the plurality of sub-pixels includes: a photoelectric conversion element configured to accumulate photocharges generated due to light that is incident thereto (paragraph 0043 a photoelectric conversion element 21 is configured to accumulate photocharges generated due to reflected light that is incident thereto);

Kumagai further discloses of applicant’s an overflow transistor connected to the photoelectric conversion element (paragraph 0048 discharge transistors 39-2 is an overflow transistor connected to the photoelectric conversion element PD 31); a phototransistor connected to the photoelectric conversion element and the overflow transistor (paragraph 0048 discharge transistors 39-1 is an phototransistor connected to the photoelectric conversion element PD 31 and the discharge transistors 39-2 overflow transistor); and a storage element connected to the phototransistor (paragraph 0048 storage element memory unit 33 connected to the phototransistor PD 31), and the readout circuit includes: a reset transistor connected to the floating diffusion node (paragraph 0048 readout circuit includes: a reset transistor 38 connected to the floating diffusion FD node); a driver transistor including a gate electrode connected to the floating diffusion node; and a selection transistor connected to the driver transistor (paragraph 0048 driver transistor 36 including a gate electrode connected to the floating diffusion FD node; and a selection transistor 37 connected to the driver transistor 36);

Kumagai discloses an imaging device with pixels that use an overflow transistor but does not expressively disclose a plurality of sub-pixels adjacent to each other and a readout circuit connected to the plurality of sub-pixels through a floating diffusion node; reflected light;

Sugizaki teaches a 4-shared pixel structure. Sugizaki teaches of Fig. 1 – 4, of applicant’s a plurality of sub-pixels adjacent to each other and a readout circuit connected to the plurality of sub-pixels through a floating diffusion node (paragraph 0052, FIG. 4, in the solid-state imaging device 1, the pixels 2 has a 4-shared pixel structure where the 4-shared pixel structure includes the photo diode PD, a first transfer transistor TX1, a second transfer transistor TX2, a third transfer transistor TRY, a fourth transfer transistor TRG, an overflow gate OFG, and an overflow drain OFD of each pixel 2, and further includes a shared selection transistor SEL, a shared amplification transistor AMP, a shared reset transistor RST, and a shared floating diffusion FD such that the 4-shared pixel structure has a plurality of sub-pixels 2 adjacent to each other and a shared readout circuit, made up of a selection transistor SEL, a shared amplification transistor AMP, a shared reset transistor RST, connected to the plurality of sub-pixels 2 through a floating diffusion FD node). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Kumagai in a manner similar to Sugizaki. Doing so would result improving Kumagai invention in a similar way as Sugizaki – namely the ability to provide a remote control with a low-power consumption state after a predetermined period of inactivity, in Sugizaki invention, to the imaging device in Kumagai invention;

Kumagai in view of Sugizaki teaches a 4-shared pixel structure with an imaging device with pixels that use an overflow transistor but does not expressively teach reflected light;

Jin et al teaches reflected light to an imager. Jin et al teaches of Fig. 1 – 17, of applicant’s reflected light (paragraph 0039 a reflected optical signal RL reflected from the object 5 may be incident to the pixel array 34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Kumagai in a manner similar to Jin et al. Doing so would result improving Kumagai invention in a similar way as Jin et al – namely the ability to provide reflected light to an imager, in Jin et al invention, to the imaging device in Kumagai invention.

Regarding claim 2 of the combination of Kumagai in view of Sugizaki further in view of Jin et al, Sugizaki further teaches of applicant’s wherein: the plurality of sub-pixels include a first sub-pixel and a second sub-pixel adjacent to the first sub-pixel in a same row or column as the first sub-pixel, and the first sub-pixel and the second sub-pixel are connected to the floating diffusion node (paragraph 0049, Fig 3, of a cross-sectional view of an example of a pixel structure, the plurality of sub-pixels, (paragraph 0052, FIG. 4) in the solid-state imaging device 1, the pixels 2 has a 4-shared pixel structure where the 4-shared pixel structure includes the photo diode PD, a first transfer transistor TX1, a second transfer transistor TX2, a third transfer transistor TRY, a fourth transfer transistor TRG, an overflow gate OFG, and an overflow drain OFD of each pixel 2, include a first sub-pixel and a second sub-pixel adjacent to the first sub-pixel in a same top row as the first sub-pixel as in Fig. 3, and the first sub-pixel and the second sub-pixel are connected to the floating diffusion FD node).

Regarding claim 3 of the combination of Kumagai in view of Sugizaki further in view of Jin et al, Sugizaki further teaches of applicant’s wherein: the plurality of sub-pixels further include a third sub-pixel adjacent to the first sub- pixel and a fourth sub-pixel adjacent to the second sub-pixel and the third sub-pixel, and the first sub-pixel, the second sub-pixel, the third sub-pixel, and the fourth sub-pixel are connected to the floating diffusion node (paragraph 0049, Fig 3, of a cross-sectional view of an example of a pixel structure, the plurality of sub-pixels, (paragraph 0052, FIG. 4) in the solid-state imaging device 1, the pixels 2 has a 4-shared pixel structure where the 4-shared pixel structure includes the photo diode PD, a first transfer transistor TX1, a second transfer transistor TX2, a third transfer transistor TRY, a fourth transfer transistor TRG, an overflow gate OFG, and an overflow drain OFD of each pixel 2, the plurality of sub-pixels further include a third sub-pixel (below) adjacent to the first sub-pixel and a fourth sub-pixel (below) adjacent to the second sub-pixel, in Fig. 3, and the third sub-pixel, and the first sub-pixel, the second sub-pixel, the third sub-pixel, and the fourth sub-pixel are connected to the floating diffusion FD node).

Regarding claim 4 of the combination of Kumagai in view of Sugizaki further in view of Jin et al, Kumagai further teaches of applicant’s wherein a first end of the photoelectric conversion element is connected to the phototransistor and the overflow transistor, and a second end of the photoelectric conversion element is connected to a ground voltage (paragraph 0049, Fig. 2, PD 31 is a photoelectric conversion unit configured to convert incident light into charges by photoelectric conversion and accumulate the charges, and the anode terminal of PD 31 is grounded).

Regarding claim 5 of the combination of Kumagai in view of Sugizaki further in view of Jin et al further teaches of applicant’s wherein each of the plurality of sub-pixels further includes a shutter transistor connected between the phototransistor and the storage element (Kumagai in paragraph 0048 storage element memory unit 33 connected to the phototransistor PD 31 and discharge transistors 39-1 phototransistor and Jin et al in paragraph 0068  unit pixel PX1 may include a plurality of first transistors, such as a first shutter transistor TXA connected to the first photoelectric conversion device PXA such that each of the plurality of sub-pixels further includes a shutter transistor TXA connected between the discharge transistors 39-1 phototransistor and the storage element memory unit 33).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai US Publication No. 2018/0054579 in view of Sugizaki US Publication No. 2020/0204753 as applied to claim 1 above, and further in view of Geurts US Patent 10,791,292.

Regarding claim 6 of the combination of Kumagai in view of Sugizaki in view of Jin et al, Kumagai teaches a 4-shared pixel structure with memory 33 and an imaging device with pixels that use an overflow transistor but does not expressively teach wherein the storage element includes at least one of: a storage transistor connected between the phototransistor and the floating diffusion node, or a storage diode electrically connected to the phototransistor between the phototransistor and the floating diffusion node;

Geurts teaches an imager with a storage diode. Geurts teaches of Fig 1 - 4, of applicant’s wherein the storage element includes at least one of: or a storage diode electrically connected to the phototransistor between the phototransistor and the floating diffusion node (column 6, line 52 – 67 pixel 34 includes storage diode 210 where using a storage diode as a charge storage region is used instead of a storage capacitor, anti-blooming transistor 206 is coupled between photodiode 202 and floating diffusion region 214 such that, as in Fig. 4, storage diode 210 is electrically connected to the phototransistor, as anti-blooming transistor 206 placed next to photodiode 202, between the phototransistor 206 and the floating diffusion FD node 214), a storage transistor connected between the phototransistor and the floating diffusion node). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Kumagai in a manner similar to Geurts. Doing so would result improving Kumagai invention in a similar way as Geurts – namely the ability to provide an imager with a storage diode, in Geurts invention, to the imaging device in Kumagai invention.

Allowable Subject Matter

Claims 8 – 20 are allowed.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696